Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the IDS filed on 2/15/2021, which lists one document, an Office action from related AU application 2016300210.  All of the prior art discussed in the Office action from AU application 2016300210 were already considered during the prosecution of this application – see the IDS filed on 1/25/2018, which was considered in the Office action of 11/15/2018.  It is reiterated that these prior art documents do not militate against the allowability of the presently pending claims.  See also the reasons for allowance of 1/13/2021.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  




/JOHN PAK/Primary Examiner, Art Unit 1699